*165
By the Gowrt

Berry, J.
This is an appeal from an order of the District Court of Goodhue county, dismissing an appeal from a justice of the peace. Sec. 136, page 517, Pub. Stat., provides as follows: “ Any person aggrieved by any judgment rendered by any justice oi the peace, under this article, where the judgment shall exceed fifteen dollars, or in action of replevin, where the value of the property, as sworn to in the affidavit for a writ of replevin, shall exceed fifteen dollars, or where the a/mownt claimed, in the complaint shall exceed thirty dollars, may appeal,” etc. This case calls for a construction of the words italicised. The clause is somewhat ambiguous, and may apply either to the action of replevin exclusively, or to all actions save what are excepted in a subsequent part of the section. We think the latter is the true interpretation. It is difficult to conceive of any reason why an appeal should be allowed in an action of replevin, more than in any other action, simply because,the amount claimed in the complaint exceeds thirty dollars. If the deprivation of the right of appeal would be a hardship in one case, it must be equally so in the other, for in both the question is one of dollars and cents. As this was an action of trespass, and the amount claimed in the complaint was $45 00, the order must be reversed and the cause remanded.